Citation Nr: 1647904	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for a heart disorder manifested by heart palpitations.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for wrist pain.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to a compensable rating for a right tympanic membrane rupture. 

9.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

10.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to January 2009.

This appeal came before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for service connection for a headache disorder and increased ratings for a right knee disability and psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A hearing loss disability has not been present during the period of the claim.

2.  A heart disorder manifested by heart palpitations has not been present during the period of the claim.    

3.  A low back disability has not been present during the period of the claim.  

4.  A wrist disability has not been present during the period of the claim.  

5.  Psoriasis has not been present during the period of the claim.  

6.  Chronic sinusitis has not been present during the period of the claim.  

7.  The Veteran's right tympanic membrane rupture is assigned the maximum schedular rating authorized under Diagnostic Code 6211; the evidence does not suggest objective manifestations which could warrant a rating under an alternate diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection of a heart disorder manifested by heart palpitations have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for service connection of a wrist disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).   

5. The criteria for service connection of psoriasis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).   

6.  The criteria for service connection of sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).   

7.  The criteria for a compensable initial rating for a right tympanic membrane rupture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to nature and severity of the service-connected tympanic membrane rupture and whether the Veteran has a hearing loss disability, low back disability, wrist disability, heart disorder, psoriasis, or sinusitis has been obtained.  

Accordingly, the Board will address the merits of the appellant's appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system or cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system and cardiovascular disease, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis:  Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has carefully reviewed the evidence of record but finds the probative evidence indicates that the Veteran does not have a hearing loss disability, as defined by VA.  The record does not reveal any medical finding or diagnosis of hearing loss disability.  In this regard, the Board notes that the Veteran underwent VA audio examination in April 2010.  The record of the examination documents that the results of audiometric testing did not meet the criteria for hearing loss as defined by VA.  The record does not suggest that the Veteran's hearing has changed since April 2010.  In this regard, the Board notes that the Veteran has not reported a change in hearing acuity.  Accordingly, service connection is not warranted for a hearing loss disability.




Analysis:  Heart Disorder

The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed heart disorder.  The medical record does not reveal any medical finding or diagnosis indicative of heart disorder or other service-connectable disorder manifested by heart palpitations, and VA examination in April 2010 and November 2012 revealed no heart condition.  In this regard, the Board notes that electrocardiograms were normal in April 2010 and November 2012.  Furthermore, the Veteran has not alleged that any such diagnosis has been rendered.  

The Veteran has reported heart palpitations "at times."  Although the Veteran is competent to report symptoms, service connection will not be granted for symptoms such as heart palpitations alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current heart disability manifested by heart palpitations.  In this regard, the Board notes that the medical evidence does not include such a diagnosis.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Analysis:  Low Back Disability 

The Board has carefully reviewed the evidence of record but finds no probative evidence of a current low back disorder.  The postservice medical record does not reveal any medical finding or diagnosis indicative of a low back disability.  Private treatment records document findings of clinically normal lumbar spine in November and December 2012 and January and February 2013, and VA examination was normal in November 2012.  Furthermore, the Veteran has not alleged that any such diagnosis has been rendered.  

The Veteran has reported intermittent low back pain.  Although the Veteran is competent to report symptoms, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current low back disability.  The postservice medical evidence does not reveal any diagnosed condition.  The service medical evidence does reveal a diagnosis of lumbosacral and thoracic strain in 2004, as noted by the 2012 VA examiner.  The record does not include any competent evidence that the in-service strain was a chronic condition that postdated the Veteran's separation from military service, however; rather, postservice examination has revealed normal lumbosacral spine, and strain is not considered a "chronic disease" per 38 C.F.R. § 3.309 (a), therefore 38 C.F.R. § 3.303 (b) does not apply to this appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Analysis:  Wrist Disability 

The Board has carefully reviewed the evidence of record but finds no probative evidence of a current wrist disability.  The postservice medical record does not reveal any medical finding or diagnosis indicative of a wrist disability.  Private treatment records document clinically normal upper extremities in November and December 2012 and January and February 2013, and VA examination was normal in November 2012.  Furthermore, the Veteran has not alleged that any such diagnosis has been rendered.  

The Veteran has reported wrist "soreness" with range of motion.  Although the Veteran is competent to report symptoms, service connection will not be granted for symptoms such as soreness alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current wrist disability.  The postservice medical evidence does not reveal any diagnosed condition.  The service medical evidence does reveal a diagnosis of possible avulsion fracture of the right radius in 2003, as noted by the 2012 VA examiner.  The record does not include any competent evidence that the in-service injury resulted in a chronic condition that postdated the Veteran's separation from military service; rather, postservice examination and radiographic imaging has been normal.   

Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

 Analysis:  Psoriasis

The Board has carefully reviewed the evidence of record but finds no probative evidence of a current disability.  Although the service records reveal a diagnosis of psoriasis, the postservice record does not reveal any competent evidence of psoriasis.  VA examination was normal in November 2012, and the Veteran has denied a recurrence of the symptoms associated with the in-service psoriasis.  There is no evidence of chronic residual of the in-service psoriasis, and the Board notes that psoriasis is not considered a "chronic disease" per 38 C.F.R. § 3.309 (a).   

Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Analysis:  Sinusitis

The Board has carefully reviewed the evidence of record but finds no probative evidence of a current disability.  Although the service records reveal treatment for sinusitis, sinus congestion, and upper respiratory infections, sinusitis is not considered a "chronic disease," and the record does not reveal any competent evidence of chronic sinus disability.  Postservice treatment records do not reveal histories or findings suggestive of sinusitis, VA examination was normal in November 2012, and the VA examiner determined the in-service sinusitis was acute.  Additionally, although competent to do so, the Veteran has not reported chronic symptoms associated with sinusitis.  In this regard, the Board notes that the Veteran denied an episode of sinusitis in approximately a year at the November 2012 examination.  

Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

An April 2010 VA examination record reveals the Veteran's history of being easily carsick.  She also reported instability two times per week, each time lasting three minutes.  She denied vertigo, staggering gait, discharge, pain, or tinnitus.  She reported residuals of decreased hearing and difficulty hearing with a stethoscope.  Examination revealed abnormal tympanic membrane.  Mastoid exam was normal, and there was no ear disease, infection, effusion, aural polyp, or suppuration.  There was no disturbance of balance and no finding of upper respiratory disease, staggering gait, or cerebellar gait.  The diagnosis was eustachian tube dysfunction associated with a sensation of decreased hearing.  There was evidence of retraction of the tympanic membrane and negative middle ear pressure.   

The Veteran's right tympanic membrane rupture is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  Therefore, a compensable rating is not available for right tympanic membrane rupture under Diagnostic Code 6211.

The Board has considered whether there is any other schedular basis for granting a higher rating, notably a different diagnostic code for disease of the right ear.  Although the medical evidence of record shows that the Veteran's right tympanic membrane rupture has been accompanied by a sensation of hearing impairment, her hearing acuity is within normal limits as defined by VA, and the record does not suggest the presence of vertigo, tinnitus, cerebellar gait, or objective findings of vestibular disequilibrium.  In this regard, the Board notes that the Veteran denied vertigo, staggering gait, pain, tinnitus, or ear discharge at the April 2010 examination and the examiner found no disturbance of balance.  Also, the only history of ear pain in the record - that found in a February 2013 private treatment record - was attributed to acute serous otitis.  There is no evidence that the serous otitis is related to the rupture or that the serous otitis is a chronic or recurrent condition.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the right tympanic membrane rupture are contemplated by the schedular criteria.  The rating criteria provide higher or separate ratings for objective manifestations or tinnitus.  The Board finds there is no manifestation that is not contemplated in the current ratings.  In this regard, the Board reiterates that the Veteran's sensation of diminished hearing has not resulted in actual hearing impairment, as defined by VA.  Therefore, referral of the claim for extra-schedular consideration is not warranted. 


ORDER

Service connection for a hearing loss disability is denied.  

Service connection for a heart disorder manifested by heart palpitations is denied. 

Service connection for a low back disability is denied.

Service connection for a wrist disability is denied.  

Service connection for psoriasis is denied.

Service connection for sinusitis is denied.

A compensable rating for a right tympanic membrane rupture is denied.


REMAND

Regarding the headache claim, the Board finds an opinion is needed to determine whether the Veteran has migraine headache disorder related to service. 

Regarding the right knee claim, the U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran was most recently afforded an examination to determine the degree of severity of her right knee disability in November 2012.  The examiners did not perform all of the required range of motion testing or explain why the testing was not completed.  Therefore, the examination report is not adequate for rating purposes, and the claims must be remanded for an adequate VA examination.  

Regarding the psychiatric disability claim, the record includes a notice of disagreement with the initial rating assigned by a January 2013 decision for the psychiatric disability.  The record does not include a statement of the case, and the record does not establish that the matter is pending development.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center (AMC) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  Issue a statement of the case on the issue of entitlement to an initial rating in excess of 30 percent for the psychiatric disability.  The appellant must be informed of the criteria for perfecting the appeal.  If the appellant perfects an appeal, ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including any Tricare or private treatment records.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner must identify all headache disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present within a year of discharge from service or is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided, with discussion of the in-service complaints of headache, the diagnoses of migraine headaches in January and February 2013, and the previous VA examination.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any additional development deemed necessary.

6.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


